 

Exhibit 10.1

 

Form of Voting And Support Agreement

 

This Voting and Support Agreement (this “Agreement”) is entered into as of
January 17, 2018, by and among CNB Bank Shares, Inc., an Illinois corporation
(“Acquiror”), CNB Acquisition, Inc., a Maryland corporation (“Merger Sub”), and
each stockholder of Jacksonville Bancorp, Inc., a Maryland corporation
(the “Company”), whose name appears on the signature page of this Agreement
(such stockholders collectively referred to in this Agreement as the “Principal
Stockholders,” and individually as a “Principal Stockholder”).

 

Recitals

 

A.           As of the date hereof, each Principal Stockholder is the owner of
and controls voting power over the number of shares of the Company’s common
stock, $0.01 par value per share (“Company Common Stock”), set forth opposite
such Principal Stockholder’s name on the signature page attached hereto.

 

B.           Acquiror is contemplating the acquisition of the Company by means
of a merger (the “Merger”) of the Merger Sub with and into the Company, all
pursuant to an Agreement and Plan of Merger to be dated as of January 17, 2018
(the “Merger Agreement”), among Acquiror, Merger Sub and the Company.

 

C.           Acquiror and Merger Sub are unwilling to expend the substantial
time, effort and expense necessary to implement the Merger, including applying
for and obtaining necessary approvals of regulatory authorities, unless all of
the Principal Stockholders enter into this Agreement.

 

Agreements

 

In consideration of the foregoing premises, which are incorporated herein by
this reference, and the covenants and agreements of the parties herein
contained, and as an inducement to Acquiror and Merger Sub to enter into the
Merger Agreement and to incur the expenses associated with the Merger, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

Section 1.            Representations and Warranties. Each Principal Stockholder
represents and warrants that as of the date hereof, he, she or it: (a) owns
beneficially and of record the number of shares of Company Common Stock set
forth opposite such Principal Stockholder’s name on the signature page attached
hereto; (b) has the sole, or joint with any other Principal Stockholder, voting
power, in each case with respect to the shares of Company Common Stock set forth
opposite such Principal Stockholder’s name on the signature page attached
hereto; and (c) has all necessary power and authority to enter into this
Agreement, and further represents and warrants that this Agreement is the legal,
valid and binding agreement of such Principal Stockholder, and is enforceable
against such Principal Stockholder in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization or other
laws affecting creditors’ rights generally and subject to general principles of
equity.

 

Section 2.            Voting Agreement; Proxy.

 

(a)          Each Principal Stockholder hereby agrees that at any meeting of the
Company’s stockholders however called, and any adjournment or postponement
thereof, and in any action by written consent of the Company’s stockholders,
such Principal Stockholder shall vote, or cause to be voted, all shares of
Company Common Stock owned or controlled by him, her or it over which such
Principal Stockholder has the power to vote or direct the voting, at the time of
such meeting of the Company’s stockholders (collectively, the “Subject Shares”):
(i) in favor of the approval of the Merger Agreement and the Merger and the
other transactions contemplated by the Merger Agreement; (ii) against any
Acquisition Transaction, as defined in Section 1.1(c) of the Merger Agreement,
involving any party other than Acquiror or an Affiliate of Acquiror; and
(iii) against any action or agreement that could reasonably be expected to: (A)
result in a material breach of any covenant, representation or warranty or any
other obligation of the Company under the Merger Agreement; or (B) in any manner
prevent or materially impede, interfere with or delay the Merger, the adoption
of the Merger Agreement or the consummation of any of the transactions involving
Acquiror and Merger Sub contemplated by the Merger Agreement.

 

 

 

 

(b)           Each Principal Stockholder hereby grants to, and appoints,
Acquiror and Merger Sub, or any of them, and any individual designated in
writing by any of them, and each of them individually, as such Principal
Stockholder’s proxy and attorney-in-fact (with full power of substitution), for
and in the name, place and stead of such Principal Stockholder, to vote such
Principal Stockholder’s Subject Shares, or grant a consent or approval in
respect of such Subject Shares, solely for the matters covered by Section 2(a).
Such Principal Stockholder understands and acknowledges that Acquiror and Merger
Sub are entering into the Merger Agreement in reliance upon such Principal
Stockholder’s execution and delivery of this Agreement. Such Principal
Stockholder hereby affirms that the proxy set forth in this Section 2(b) is
given in connection with the execution of the Merger Agreement, and that this
proxy is given to secure the performance of the duties of such Principal
Stockholder under this Agreement. Such Principal Stockholder hereby further
affirms that this proxy is coupled with an interest and may under no
circumstances be revoked (except that this proxy is automatically revoked and
terminated upon termination of this Agreement in accordance with Section 4).
Such Principal Stockholder hereby ratifies and confirms all that this proxy may
lawfully do or cause to be done by virtue hereof. This proxy is executed and
intended to be irrevocable in accordance with the provisions of Section 2-507(d)
of the General Corporation Law of the State of Maryland (except that this proxy
is automatically revoked and terminated upon termination of this Agreement in
accordance with Section 4). Such Principal Stockholder hereby represents that
any proxies heretofore given by it in respect of the Subject Shares with respect
to the matters covered by this Section 2(b), if any, are revocable, and hereby
revokes such proxies. Upon delivery of written request to do so by Acquiror,
such Principal Stockholder shall as promptly as practicable execute and deliver
to Acquiror and Merger Sub a separate written instrument or proxy that embodies
the terms of this proxy as set forth in this Section 2(b).

 

Section 3.            Additional Covenants. Except as required by law, each
Principal Stockholder agrees that he, she or it will:

 

(a)          not, and will use its best efforts to not permit any of his, her or
its Affiliates to, prior to the meeting of the Company’s stockholders to approve
the Merger, sell, assign, transfer or otherwise dispose of, or permit to be
sold, assigned, transferred or otherwise disposed of, any shares of Company
Common Stock owned of record or beneficially by such Principal Stockholder on or
after the date hereof, or engage in any discussions with any person or entity
related to any of the foregoing, except: (i) for transfers by will or by
operation of law (in which case this Agreement shall bind the transferee); (ii)
for a transfer for estate and tax planning purposes, subject in each case to the
transferee agreeing in writing to be bound by the terms of this Agreement; (iii)
for shares tendered to the Company to pay the exercise price of outstanding
stock options; or (iv) as Acquiror may otherwise agree in writing in its sole
discretion;

 

(b)          except as expressly permitted under, and subject to the conditions
of, Section 6.6 of the Merger Agreement, not engage in any activities,
discussions or negotiations with any parties other than Acquiror or an Affiliate
of Acquiror with respect to any Acquisition Transaction, as defined in Section
1.1(c) of the Merger Agreement;

 

 2 

 

 

(c)          not vote or execute any written consent to rescind or amend in any
manner any prior vote or written consent to approve or adopt the Merger
Agreement or any of the transactions contemplated thereby;

 

(d)          use his, her or its best efforts to cause any necessary meeting of
the Company’s stockholders to be duly called and held, or any necessary consent
of stockholders to be obtained, for the purpose of approving or adopting the
Merger Agreement and the transactions contemplated thereby;

 

(e)          use his or her best efforts to cause each of his, her or its
Affiliates to cooperate fully with Acquiror in connection with the Merger
Agreement and the transactions contemplated thereby; and

 

(f)          execute and deliver such additional instruments and documents and
take such further action as may be reasonably necessary to effectuate and comply
with his, her or its respective obligations under this Agreement.

 

Section 4.          Termination. Notwithstanding any other provision of this
Agreement, this Agreement shall automatically terminate on the earlier of: (a) 
the date of termination of the Merger Agreement in accordance with its terms;
(b) the date, if any, on which the Company publicly discloses that the board of
directors of the Company (the “Company Board”) has withdrawn, qualified or
adversely modified its recommendation to the stockholders of the Company that
the Company’s stockholders vote in favor of the approval or adoption of the
Merger Agreement, in each case because the Company Board has determined in good
faith, after consultation with outside counsel, that the taking of such action
is reasonably necessary for it to comply with its fiduciary duties under
applicable law; (c) the completion of the Merger; or (d) the second anniversary
of the date hereof.

 

Section 5.          Amendment and Modification. This Agreement may be amended,
modified or supplemented at any time by the written approval of such amendment,
modification or supplement by Acquiror, Merger Sub and all of the Principal
Stockholders.

 

Section 6.          Entire Agreement. This Agreement evidences the entire
agreement among the parties hereto with respect to the matters provided for
herein and there are no agreements, representations or warranties with respect
to the matters provided for herein other than those set forth herein and in the
Merger Agreement and any written agreements related thereto. Except for the
Merger Agreement, this Agreement supersedes any agreements and understandings,
written or oral, among any of the Principal Stockholders and Acquiror or Merger
Sub concerning the acquisition, disposition or control of any shares of Company
Common Stock.

 

Section 7.          No Economic Benefit; Absence of Control. Nothing contained
in this Agreement shall be deemed to vest in Acquiror any direct or indirect
ownership or incidence of ownership of or with respect to any of the Company
Common Stock. All rights, ownership and economic benefits of and relating to the
Company Common Stock shall remain and belong to the applicable stockholder and
Acquiror shall have no power or authority to direct any stockholder in the
voting of any of the Company Common Stock or the performance by any stockholder
of his, her or its duties or responsibilities as a stockholder of the Company,
except as otherwise provided herein. Subject to any specific provisions of this
Agreement, it is the intent of the parties to this Agreement that neither
Acquiror nor Merger Sub, by reason of this Agreement, shall be deemed (until
consummation of the transactions contemplated by the Merger Agreement) to
control, directly or indirectly, the Company and shall not exercise, or be
deemed to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company.

 

 3 

 

 

Section 8.          Informed Action. Each Principal Stockholder acknowledges
that he, she or it has had an opportunity to be advised by counsel of his, her
or its choosing with regard to this Agreement and the transactions and
consequences contemplated hereby. Each Principal Stockholder further
acknowledges that he, she or it has received a copy of the Merger Agreement and
is familiar with its terms.

 

Section 9.          Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

Section 10.         Notices. All notices, consents, waivers and other
communications under this Agreement must be in writing (which shall include
facsimile and electronic mail) and will be deemed to have been duly given if
delivered by hand or by nationally recognized overnight delivery service
(receipt requested), mailed by first class mail with postage prepaid, or faxed
or sent by electronic mail if confirmed immediately thereafter by also mailing a
copy of any notice, request or other communication by mail as required in this
Section 10:

 

If to Acquiror or Merger Sub, to:   CNB Bank Shares, Inc. 450 W. Side Square
Carlinville, Illinois  62626 Electronic Mail:      sdavis@cnbil.com

Facsimile: (217) 854-3512 Attention: Shawn L. Davis

 

with copies, which shall not constitute notice, to:   Barack Ferrazzano
Kirschbaum & Nagelberg LLP 200 W. Madison Street, Suite 3900 Chicago, Illinois
 60606 Electronic Mail:      dennis.wendte@bfkn.com

Facsimile: (312) 984-3150 Attention: Dennis R. Wendte, Esq.

 

If to a Principal Stockholder, to the mailing address, e-mail address or
facsimile number set forth for such Principal Stockholder on the signature page
hereof   with copies, which shall not constitute notice, to:   Luse Gorman, PC
5335 Wisconsin Avenue, NW, Suite 780 Washington, DC  20015

Electronic Mail: eluse@luselaw.com   sbrown@luselaw.com

Facsimile: (202) 362-2902 Attention: Eric Luse, Esq.   Scott A. Brown, Esq.

 

 4 

 

 

or to such other person or place as any party shall furnish to the other parties
in writing. Except as otherwise provided herein, all such notices, consents,
waivers and other communications shall be effective: (a) if delivered by hand,
when delivered; (b) if mailed in the manner provided in this Section 10,
five (5) business days after deposit with the United States Postal Service;
(c) if delivered by overnight express delivery service, on the next business day
after deposit with such service; and (d) if by facsimile or electronic mail, on
the next business day if also confirmed by mail in the manner provided in this
Section 10.

 

Section 11.         Counterparts; Facsimile/PDF Signatures. This Agreement may
be executed in counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Agreement
may be executed and accepted by facsimile or portable data file (PDF) signature
and any such signature shall be of the same force and effect as an original
signature.

 

Section 12.         Governing Law; Jurisdiction and Service of Process; Waiver
of Jury Trial. All questions concerning the construction, validity and
interpretation of this Agreement, and the performance of the obligations imposed
by this Agreement (except for matters related to the fiduciary duties of the
Company Board, which shall be subject to the laws of the State of Maryland)
shall be governed by the internal laws of the State of Illinois applicable to
contracts made and wholly to be performed in such state without regard to
conflicts of laws. Any proceeding seeking to enforce, challenge or avoid any
provision of, or based on any right arising out of, this Agreement shall be
brought only in the courts of the State of Illinois, County of Macoupin or, if
it has or can acquire jurisdiction, in the United States District Court serving
the County of Macoupin, and each of the parties consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts) in any
such proceeding and waives any objection to jurisdiction or venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world. EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY OR DISPUTE THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER; (B) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER; (C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY; AND (D) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS OF THIS SECTION 12.

 

Section 13.         Successors; Assignment. This Agreement shall be binding upon
and inure to the benefit of Merger Sub and Acquiror, and their successors and
permitted assigns, and the Principal Stockholders and their respective
successors and assigns. This Agreement shall survive the death or incapacity of
any Principal Stockholder. This Agreement may be assigned only by Acquiror, and
then only to an Affiliate of Acquiror.

 

 5 

 

 

Section 14.         Interpretation. In this Agreement, unless otherwise stated
or the context otherwise requires, the following uses apply: (a) actions
permitted under this Agreement may be taken at any time and from time to time in
the actor’s reasonable discretion; (b) references to a statute shall refer to
the statute and any successor statute, and to all regulations promulgated under
or implementing the statute or successor, as in effect at the relevant time;
(c) references to a governmental or quasi-governmental agency, authority or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality; (d) “including” means
“including, but not limited to;” (e) all references to sections are to sections
in or to this Agreement unless otherwise specified; (f) all words used in this
Agreement will be construed to be of such gender or number as the circumstances
require; (g) the captions and headings of sections appearing in this Agreement
have been inserted solely for convenience of reference and shall not be
considered a part of this Agreement nor shall any of them affect the meaning or
interpretation of this Agreement or any of its provisions; and (h) any reference
to a document or set of documents in this Agreement, and the rights and
obligations of the parties under any such documents, shall mean such document or
documents as amended from time to time, and any and all modifications,
extensions, renewals, substitutions or replacements thereof. With regard to each
and every term and condition of this Agreement and any and all agreements and
instruments subject to the terms hereof, the parties understand and agree that
the same have or has been mutually negotiated, prepared and drafted, and that if
at any time the parties desire or are required to interpret or construe any such
term or condition or any agreement or instrument subject hereto, no
consideration shall be given to the issue of which party actually prepared,
drafted or requested any term or condition of this Agreement or any agreement or
instrument subject hereto. Capitalized terms not defined in this Agreement shall
have the meaning assigned to them in the Merger Agreement.

 

Section 15.         Directors and Officers. The parties hereto acknowledge that
each Principal Stockholder is entering into this Agreement solely in his, her or
its capacity as a stockholder of the Company and, notwithstanding anything to
the contrary in this Agreement, nothing in this Agreement is intended or shall
be construed to require any Principal Stockholder, in his or her capacity as a
director and/or officer of the Company and/or Jacksonville Savings Bank, as
applicable, to act or fail to act in accordance with his, her or its fiduciary
duties in such director and/or officer capacity. Furthermore, no Principal
Stockholder makes any agreement or understanding herein in his, her or its
capacity as a director and/or officer of the Company and/or Jacksonville Savings
Bank.

 

[The Remainder of this Page Is Left Intentionally Blank]

 

[Signature Pages Follow]

 

 6 

 

 

In Witness Whereof, the parties hereto have executed this Agreement
individually, or have caused this Agreement to be executed by their respective
officers, on the date first written above.

 

  CNB Bank Shares, Inc.       By:           CNB Acquisition, Inc.       By:  

 

[Signature Page of Voting and Support Agreement]

 

 

 

 

Principal Stockholder

  Number of
Shares Owned   Address & Other
Contact Information                         Signature                  
Facsimile:           E-Mail:   Printed Name          

 

[Signature Page of Voting and Support Agreement]

 

 

